Citation Nr: 9918649	
Decision Date: 07/08/99    Archive Date: 07/20/99

DOCKET NO.  97-15 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for posttraumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from December 31, 1948 to 
January 2, 1952; January 29, 1952 to January 31, 1955; March 
3, 1955 to February 28, 1958; and March 1958 to February 
1969.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, in July 1996 that denied an increased rating for 
the veteran's service connected posttraumatic stress 
disorder.

The Board notes that the veteran appeared to raise a claim 
for heart disease, as secondary to his service connected 
disability of posttraumatic stress disorder, in a letter 
received by the RO in November 1995.  It also appears that 
the veteran again raised the issue of entitlement to a total 
rating based on individual unemployability, and the issue of 
bronchitis as secondary to his service connected 
posttraumatic stress disorder, in a form 9 received in May 
1997.  These matters are not in appellate status; therefore, 
the Board refers these issues to the RO for all further 
appropriate action.


REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1997).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

The last VA psychiatric examination for the veteran's 
posttraumatic stress disorder was in April 1995.  During his 
hearing at the RO in June 1997, testimony was given that the 
veteran's posttraumatic stress disorder had become worse.  
The Board also notes that the veteran was hospitalized for 
various mental disorders, to include posttraumatic stress 
disorder, in June and July 1996, after his last VA 
psychiatric examination.  Another psychiatric examination is 
required prior to reaching a decision on this case.

Therefore, this case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for PTSD since 
1997.  After securing the necessary 
release(s), the RO should obtain any 
records not already contained in the 
claims folder, to include those from the 
VA Medical Center.  Once obtained, all 
records must be associated with the 
claims folder.

2  After the above has been completed, 
the veteran should be afforded a VA 
psychiatric examination.  The purpose of 
the examination is to determine the 
severity of the service connected PTSD.  
It is imperative that the examiner review 
the claims folder prior to the 
examination, and that he/she review the 
criteria for rating psychiatric 
disabilities.  Psychological testing 
should be performed, only if deemed 
necessary.  The examiner should render an 
opinion as to what effect the service-
connected disability has on his social 
and industrial adaptability.  The 
examiner should report the findings 
consistent with the regulatory criteria 
for rating psychiatric disabilities.  A 
Global Assessment of Functioning (GAF) 
should be provided, and the examiner 
should explain the meaning of any score. 

3.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

4.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to ensure due process of law.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










